Decisions of the Nebraska Court of Appeals
646	20 NEBRASKA APPELLATE REPORTS



                 In   re I nterest ofAngelina G. et al.,
                      children under  18 years of age.
                      State of Nebraska, appellee, v.
                           Julian G., appellant.
                                      ___ N.W.2d ___

               Filed April 2, 2013.     Nos. A-12-281 through A-12-284.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
     de novo on the record and reaches its conclusions independently of the juvenile
     court’s findings.
 2.	 Evidence: Appeal and Error. When the evidence is in conflict, an appellate
     court may consider and give weight to the fact that the trial court observed the
     witnesses and accepted one version of the facts over the other.
 3.	 Judgments: Appeal and Error. When an appellate court reviews questions of
     law, it resolves the questions independently of the lower court’s conclusions.
 4.	 Parental Rights: Proof. Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012) provides
     11 separate conditions, any one of which can serve as the basis for the termina-
     tion of parental rights when coupled with evidence that termination is in the best
     interests of the child.
 5.	 Parental Rights. Neb. Rev. Stat. § 43-292(9) (Cum. Supp. 2012) allows for ter-
     minating parental rights when the parent of the juvenile has subjected the juvenile
     or another minor child to aggravated circumstances, including, but not limited to,
     abandonment, torture, chronic abuse, or sexual abuse.
 6.	 Parental Rights: Words and Phrases. The term “aggravated circumstances”
     embodies the concept that the nature of the abuse or neglect must have been so
     severe or repetitive that to attempt reunification would jeopardize and compro-
     mise the safety of the child and would place the child in a position of unreason-
     able risk to be reabused.
 7.	 ____: ____. While aggravated circumstances must be determined on a case-
     by-case basis, where the circumstances created by the parent’s conduct cre-
     ate an unacceptably high risk to the health, safety, and welfare of the child,
     they are aggravated to the extent that reasonable efforts of reunification may
     be bypassed.
 8.	 Judgments: Minors: Time. Courts may consider whether the offer or receipt of
     services would correct the conditions that led to the abuse or neglect of a child
     within a reasonable time.
 9.	 Parental Rights. Parental rights can be terminated only when the court finds that
     termination is in the child’s best interests.
10.	 ____. A termination of parental rights is a final and complete severance of the
     child from the parent and removes the entire bundle of parental rights. With such
     severe and final consequences, parental rights should be terminated only in the
     absence of any reasonable alternative and as the last resort.
11.	 ____. Where a parent is unable or unwilling to rehabilitate himself or herself
     within a reasonable time, the best interests of the child require termination of the
     parental rights.
            Decisions    of the Nebraska Court of Appeals
	                   IN RE INTEREST OF ANGELINA G. ET AL.	647
	                            Cite as 20 Neb. App. 646

12.	 ____. Children cannot, and should not, be suspended in foster care or be made to
     await uncertain parental maturity.
13.	 Standing: Words and Phrases. Standing is the legal or equitable right, title, or
     interest in the subject matter of the controversy.
14.	 Actions: Parties: Standing. The purpose of an inquiry as to standing is to deter-
     mine whether one has a legally protectable interest or right in the controversy that
     would benefit by the relief to be granted.
15.	 Standing: Claims: Parties. In order to have standing, a litigant must assert the
     litigant’s own legal rights and interests and cannot rest his or her claim on the
     legal rights or interests of third parties.

   Appeal from the County Court for Scotts Bluff County:
K risten D. Mickey, Judge. Affirmed.
   Bernard J. Straetker, Scotts Bluff County Public Defender,
for appellant.
  Tiffany A. Wasserburger, Deputy Scotts Bluff County
Attorney, for appellee.
  Lindsay R. Snyder, of Smith, Snyder & Petitt, G.P., guardian
ad litem.
    Inbody, Chief Judge, and Sievers and Riedmann, Judges.
    Riedmann, Judge.
                        INTRODUCTION
   Julian G. appeals from the decision of the county court
for Scotts Bluff County sitting as a juvenile court which ter-
minated his parental rights to his minor children, Phillip G.,
Angelina G., Adriana G., and Marciano G. The four cases have
been consolidated for briefing, argument, and disposition. The
issues presented on appeal are (1) whether the State proved by
clear and convincing evidence that aggravated circumstances
existed, (2) whether the State proved by clear and convincing
evidence that termination of Julian’s parental rights was in the
children’s best interests, and (3) whether Julian was prejudiced
by the State’s filing supplemental juvenile petitions subsequent
to trial. We find that the State sufficiently proved the exis-
tence of aggravated circumstances and that termination was in
the children’s best interests. We further find that Julian lacks
standing to challenge the supplemental petitions, and therefore,
we affirm.
   Decisions of the Nebraska Court of Appeals
648	20 NEBRASKA APPELLATE REPORTS



                        BACKGROUND
   Julian and Peggy T. are the parents of Phillip, born in 1996;
Angelina, born in 2000; Adriana, born in 2003; and Marciano,
born in 2008. The record reveals a lengthy history of violence
in Julian and Peggy’s relationship, with police involvement
dating back to August 2001.
   In August 2001, law enforcement responded to a call at
Julian and Peggy’s residence. There was a party at the resi-
dence and numerous people had been drinking, smoking mari-
juana, and “huffing” paint. Peggy’s oldest child, Roman T.,
who is not a part of this case; Phillip; and Angelina were
present at the residence during the party. A fight broke out,
and Julian assaulted Peggy and another man in front of the
children. Officers noted that all adults present were intoxicated
and in no condition to care for the children. Additionally, mari-
juana and “huffing” materials were accessible to the children.
Officers eventually located Julian walking down a highway
at 4 a.m. carrying Angelina, then 1 year old. Julian was very
intoxicated and was arrested for assault. As a result of that
incident, Roman, Phillip, and Angelina were removed from
their parents’ home, placed in the custody of the Nebraska
Department of Health and Human Services (DHHS), and found
to come within the meaning of Neb. Rev. Stat. § 43-247(3)(a)
(Cum. Supp. 2002).
   Due to the ongoing violence in Julian and Peggy’s relation-
ship, in July 2002, Peggy applied for and received a protection
order against Julian. In her application for the order, Peggy
stated, “[My children and I] are afraid for our lives.” Despite
the protection order, police responded to another domestic
disturbance involving Julian and Peggy the following month.
After arriving at the family’s residence, the officers discovered
that Julian had stabbed Peggy in the throat with a steak knife
inside the residence where three of their children were pres-
ent. Julian was arrested and convicted of second degree assault
and violating the protection order. Nevertheless, in November,
Julian and Peggy requested that the protection order be vacated.
The following month, Julian was sentenced to 36 to 60 months
in prison for the assault and to 6 months in prison for the pro-
tection order violation, sentences to be served concurrently.
        Decisions  of the Nebraska Court of Appeals
	             IN RE INTEREST OF ANGELINA G. ET AL.	649
	                      Cite as 20 Neb. App. 646

After Julian was released from prison, he and Peggy resumed
their relationship.
   Julian and Peggy were involved in another altercation in
September 2005 where law enforcement responded to a com-
plaint of a loud verbal disturbance between the two of them.
Julian and Peggy both appeared very intoxicated, and police
placed Julian on a civil protective custody hold and transported
him to the Scotts Bluff County jail, where he was placed in the
“drunk tank” on a minimum 6-hour hold.
   In February 2006, Julian was arrested for driving under the
influence. Julian had a previous conviction for driving under
the influence from July 2001. Two months later, in April 2006,
police responded to another incident at Julian and Peggy’s
residence. During an argument, Julian spit in Peggy’s face and
threw rocks at her, hitting her in the back of the head. Peggy
locked herself inside the house, and Julian began pounding on
the doors and windows. There were young children inside the
home at the time. Police arrested Julian for domestic assault.
As a result of this incident, Adriana was removed from the
home and placed in the custody of DHHS and Roman, Phillip,
and Angelina were returned to DHHS’ custody.
   In August 2007, Julian was convicted on another charge of
driving under the influence. In August 2008, Phillip, Angelina,
and Adriana were returned to their mother’s care, and their
cases were closed in January 2009. During the 7-year period
that the children were in the custody of DHHS, numerous
services were provided to Julian and Peggy, including but not
limited to case management services; drug and alcohol eval­
uations; daycare services; individual therapy; aftercare pro-
grams; group therapy; assistance with paperwork; Alcoholics
Anonymous and Narcotics Anonymous classes for support
groups; parenting classes; supervised visitation; intensive fam-
ily preservation services; protection orders; anger manage-
ment services; visits by law enforcement; marriage coun-
seling; family therapy; psychological service evaluation; gas
vouchers; transportation; and assistance paying for groceries,
gas and electric bills, clothing, household supplies, and rent.
Despite this, the family made very little progress between 2001
and 2008.
   Decisions of the Nebraska Court of Appeals
650	20 NEBRASKA APPELLATE REPORTS



   Shortly after the children were returned to Peggy, she and
the children moved to Texas to escape from Julian, but Julian
discovered where they had gone and followed them to Texas.
Peggy reunited with Julian while living in Texas because he
told her he had changed and she believed him. In early 2011,
while the family was still living in Texas, Julian was involved
in an argument with Roman and hit Roman in the head with a
crowbar. After this incident, Peggy left Julian and moved back
to Nebraska with the children.
   Once back in Nebraska, Peggy applied for an ex parte pro-
tection order against Julian in March 2011. In her application,
Peggy stated that Julian followed her and the children back to
Nebraska and that he “continue[d] to [harass] and stalk” them.
Peggy also stated that Julian continued to harass her family
by telephone and threatened to “leav[e] the state with [their]
boy[s].” In the application, Peggy recounted an incident in
February where Phillip was hospitalized and she called hospital
security because Julian “threatened several times with his hands
pretending to shoot and kill [Peggy].” Peggy stated, “I do not
feel safe without turning my back and thinking he is there to
attack.” The protection order was issued, but Julian was never
located for service, and in August, the parties requested that the
ex parte order be vacated.
   In April 2011, Julian and Peggy were both arrested for
domestic assault after an argument at a park. Julian and Peggy
were sitting in their van when Julian got upset, took away
Peggy’s telephone, and “ripped the glasses off of her face,”
breaking the glasses and scratching her face. After they both
got out of the van, Peggy hit Julian twice in the face while he
was holding Marciano.
   Three months later, in July 2011, the family went to a lake
to celebrate Marciano’s third birthday. Julian and Peggy were
involved in another argument, and when Peggy said she was
going to take the car and leave, Julian, in front of the chil-
dren, threatened to burn the car. Angelina testified at trial that
Julian’s threat made her feel scared because she did not know
what would happen. As a result of this incident at the lake,
the court ordered that the minor children be placed in the tem-
porary custody of DHHS. Currently, Julian and Peggy have
        Decisions  of the Nebraska Court of Appeals
	             IN RE INTEREST OF ANGELINA G. ET AL.	651
	                      Cite as 20 Neb. App. 646

visits with Adriana and Marciano, but Phillip and Angelina
refuse to go on visits.
   On October 11, 2011, the State filed second amended
motions to terminate Julian’s and Peggy’s parental rights as
to all four minor children. The termination hearing was held
January 9 and 20, 2012. The State presented numerous wit-
nesses, including Angelina, who testified that Julian and Peggy
are “mean,” that they do not treat her and her siblings “right,”
and that Julian calls her names like “bitch.”
   Angelina recalled an incident where Julian put Marciano
“in the dryer” when Marciano was just 1 or 2 years old, which
made Angelina feel scared. Angelina and Adriana pushed Julian
away to help Marciano, but Julian pushed them back. Angelina
stated that Julian would also throw toys at Marciano, which
made Marciano cry. Angelina testified that she does not feel
safe living with Julian because he does not treat her and her
siblings “right” and that she would not feel safe if she had to
live with him again because she would “have to go through
everything [all] over again.”
   Jeanna Townsend, a licensed mental health practitioner
and certified professional counselor, also testified. Townsend
worked with Phillip, Angelina, and Adriana for several ses-
sions each. Townsend stated that she has never met a child
as angry, hostile, and homicidally inclined as Phillip. She
observed that Phillip does not want a relationship with either
of his parents and that any mention of his parents makes him
“incredibly angry.”
   Townsend observed signs that Phillip had been exposed
to violence in his parents’ home. Specifically, she observed
the symptoms typically associated with posttraumatic stress
disorder, including an effort to avoid any discussion about
his parents or any discussion regarding physical violence,
and incredible agitation at the mention of his parents or any
of the historical violence in his family. In addition, Phillip
has exhibited violent behaviors toward small children; he had
reportedly made threats against school personnel, specifically
male authority figures; and he was “in a chronic state of agita-
tion . . . where he was just looking for the next moment that
he would have to fight.” Based on her training and experience,
   Decisions of the Nebraska Court of Appeals
652	20 NEBRASKA APPELLATE REPORTS



Townsend stated Phillip’s symptoms were typical of expo-
sure to violence in the home. Townsend opined that it would
be harmful to Phillip if he were returned to his parents’ care
because returning him to the same environment would be
returning him to a place that would continue to traumatize
him psychologically.
   Townsend observed that Angelina presented as a trauma-
tized child and was very depressed. Angelina wanted abso-
lutely no contact with her parents, which is not a normal
response Townsend sees from children. Angelina appeared to
be functioning better insofar as she had been removed from
the stressor, presumed to be her parents. Townsend believed
it would be harmful to Angelina to be returned to her parents’
care because she seemed to be using all of her strength to keep
things together, and Angelina had expressed that she did not
think she could take being in the family home any longer.
   Townsend noted that neither Phillip nor Angelina showed
signs of normal bonding with their parents. It was significant
to Townsend that Phillip and Angelina wanted no contact
or interaction with their parents because most children, on
some level, still want some relationship with their parents
regardless of the level of abuse they have endured. This,
Townsend testified, indicated chronic and ongoing severe
abuse or trauma.
   Townsend observed that Adriana was struggling with emo-
tional difficulty which most children suffer when removed
from their home but that there was no indication Adriana had
been traumatized. Adriana, because of her age, felt more con-
nected to her parents and was still at an age where she desired
a relationship with her parents.
   Townsend expressed concern, however, that if Adriana is
returned home and the conditions remain the same, she will
grow up to believe that violent interaction is the norm and
might emulate those behaviors. Townsend testified that if the
conditions at home remain the same, it would be harmful for
Adriana to return home, because she worries about Adriana’s
continuing the cycle of violence whether as the victim or as an
aggressor. Townsend diagnosed Adriana with adjustment dis-
order with depressed mood, which means that when Adriana
         Decisions  of the Nebraska Court of Appeals
	              IN RE INTEREST OF ANGELINA G. ET AL.	653
	                       Cite as 20 Neb. App. 646

is in the presence of a stressor, her mood is depressed and
she feels helpless and despondent, but when the stressor is
removed, there is improvement in her mood.
   Townsend noted that chronic exposure to domestic violence
and substance abuse adversely affects children because they
learn to cope negatively, they learn maladjustive ways of deal-
ing with stress and relationships, they are likely to identify
with either the abuser or the victim and perpetuate such rela-
tionships throughout their lives, and they are more likely to
suffer from depression, anger outbursts, criminal activity, and
substance abuse. In Townsend’s opinion, terminating Julian’s
parental rights to Phillip, Angelina, and Adriana would be in
the children’s best interests.
   Dr. Matthew Hutt, a licensed psychologist who conducted
mental status evaluations on Phillip, Angelina, and Adriana,
also testified. Dr. Hutt stated that Phillip’s mood became more
dark and angry when Phillip was asked about his parents.
Phillip indicated that he preferred not to have any contact
with his parents. Dr. Hutt diagnosed Phillip with anxiety
disorder, not otherwise specified. Angelina acknowledged a
sense of anger and resentment toward her parents similar to
Phillip’s. Dr. Hutt diagnosed Angelina with adjustment dis-
order, not otherwise specified. Adriana reported to Dr. Hutt
that she felt safe in her current environment with her mater-
nal aunt and denied any sadness, despondency, or anger. Dr.
Hutt diagnosed Adriana with adjustment disorder, not other-
wise specified.
   The court also heard testimony from Katherine Batt, a chil-
dren and family services supervisor with DHHS who super-
vised Julian and Peggy’s case. Batt testified that Julian would
consistently follow through with services provided by DHHS
for 3 or 4 weeks, but never longer than that. More significantly,
Julian had never been able to admit any wrongdoing and did
not think he had a problem, which had been a roadblock in the
progression of the case. Ultimately, Batt opined that terminat-
ing Julian’s parental rights would be in the best interests of the
children because, despite services offered to the family, Julian
and Peggy continued to have a very violent relationship, the
children were fearful of their parents, and DHHS had been
   Decisions of the Nebraska Court of Appeals
654	20 NEBRASKA APPELLATE REPORTS



involved with the family for over 11 years by offering services
to them, but they had been noncompliant.
   Rickie Wynne, a children and family services specialist with
DHHS, also testified. When the current case was opened in
August 2011, Wynne interviewed Julian and Peggy, and they
both blamed DHHS’ current involvement on the two older
children, claiming that Phillip and Angelina were out of control
and lying. Julian and Peggy indicated they were not willing to
participate in the services provided by DHHS because they had
“‘already done all of this stuff’” and did not understand why
they should be expected to do it again.
   In September 2011, Julian’s and Peggy’s visits with Adriana
and Marciano were separate because Peggy had a protection
order against Julian, and Wynne recounted an incident where
Peggy’s visit had to be moved to a different location because
Julian showed up during Peggy’s visit and started shouting at
her through her car windows with the children present. After
that, Peggy’s visits had to be held at a center for supervised
visitation and family support for several months to protect her
visits from Julian.
   The court also heard testimony from two visitation aides
who testified that Julian generally showed up for his visits and
was on time, that he was good with the children, and that he
and the children always seemed excited to see each other.
   Julian testified in his own behalf during the termination
hearing. When asked about his discipline practices, Julian testi-
fied that he never touched his children physically. When asked
again, he stated that he has “tapped” them, which means “like
a slap on the hand, you know, a tap on the rear.” He stated that
he has yelled at the children quite a bit but never threatened
them. However, on cross-examination, Julian admitted that he
told Wynne that he has threatened to “beat the kids’ asses,”
stating, “[W]ho hasn’t heard that from their parent?”
   When asked about his relationship with Peggy, Julian replied
that their relationship is “no worse or better than most others.
It’s pretty good, as far as the relationship.” When asked what
steps he has taken to address the issues of domestic violence
in his relationship with Peggy, Julian stated, “I don’t believe I
need to. I’m sorry, I don’t. I haven’t taken any.”
        Decisions  of the Nebraska Court of Appeals
	             IN RE INTEREST OF ANGELINA G. ET AL.	655
	                      Cite as 20 Neb. App. 646

   Overall, Julian tended to either downplay or outright deny
many of the events described above. When asked about the
incident in the hospital when Peggy called security, Julian
stated, “Security was called because she wanted to call them.”
Julian denied putting Marciano in the dryer, stating that it was
Angelina and Adriana who were trying to put Marciano in
the dryer and that Julian had to discipline them for doing so.
Julian testified that the incidents where he threw rocks and spit
at Peggy and where he hit Roman in the head with a crowbar
“didn’t happen.”
   The court also heard testimony from Peggy. Peggy admitted
that her relationship with Julian was violent and that some-
times the violence occurred in front of the children. Peggy
stated that Julian cannot control his anger. Peggy did not
think the children would be safe with her and Julian because
Julian does not think he has a problem, but he is the one who
“causes everything.”
   Peggy arrived to court on the second day of the hearing
with a black eye as a result of an incident that occurred on
January 13, 2012, between the 2 days of trial. Scottsbluff
police responded to the incident and found Peggy, who was
very intoxicated, with a black eye. Peggy told police that
she and Julian began arguing, she hit him twice, and then
he punched her in the eye. Julian told police that Peggy had
gotten into a fight with his mother and that his mother had
given Peggy the black eye. Police noted that Julian’s mother
also had a black eye. A few days later, Julian told Batt during
a team meeting that he had not caused Peggy’s injuries, that
he was tired of covering for Peggy, and that Peggy is the one
who beats him.
   At trial, Peggy testified that Julian had given her the black
eye and that after the incident, she contacted police, moved
into a women’s shelter, and obtained a protection order against
Julian. Peggy testified that she was not going to go back to
Julian again and stated that she was afraid of Julian because he
has threatened to kill her.
   After all parties had rested at trial, the State requested to
withdraw the motion to terminate Peggy’s parental rights to
Adriana and Marciano and file a “fault petition” for each under
   Decisions of the Nebraska Court of Appeals
656	20 NEBRASKA APPELLATE REPORTS



§ 43-247(3)(a) (Reissue 2008) instead. Peggy indicated that
she agreed to this amendment. Julian objected to the timing
of the amended petition because all the evidence had already
been presented and all parties had rested. The court noted
the objection but allowed the State to file first supplemental
juvenile court petitions for Adriana and Marciano on January
30, 2012, alleging they were children within the meaning of
§ 43-247(3)(a).
   In an order dated February 29, 2012, the court termi-
nated Julian’s parental rights to Phillip, Angelina, Adriana,
and Marciano. The court noted that the evidence presented
at the termination hearing showed a history of more than 10
years of various incidents exposing the children to domestic
violence, alcohol abuse, physical violence, threats of physical
violence, and a failure to protect the children. The court also
noted that the record includes a documented history of prior
interventions by DHHS because of issues of substance abuse
and domestic violence. Overall, the court found by clear and
convincing evidence that the substantial history of violent
domestic disputes between Julian and Peggy over the course of
more than 10 years, the exposure of the minor children thereto,
and the parents’ failure to protect the minor children constitute
chronic abuse.
   The court found the credibility of Julian’s testimony was
suspect in view of his argumentative nature and confronta-
tional behavior throughout the course of trial. The court noted
the “astonishing absence” of any accountability on his part
for his history of violent behavior or recognition of anything
abnormal about that history, and his aggressive and inappropri-
ate reactions to caseworkers and law enforcement attempting
to intervene on behalf of the children. The court found the
testimony of Angelina, Townsend, Dr. Hutt, and Batt to be
“extraordinarily compelling” in support of a finding that ter-
mination of parental rights is in the children’s best interests.
Regarding Julian specifically, the court found there was an
absence of evidence indicating the likelihood of significant
rehabilitation of his behavior anytime in the foreseeable future.
Julian timely appeals.
         Decisions  of the Nebraska Court of Appeals
	              IN RE INTEREST OF ANGELINA G. ET AL.	657
	                       Cite as 20 Neb. App. 646

  In the February 29, 2012, order, the court also terminated
Peggy’s parental rights to Phillip and Angelina. Peggy did not
appeal the decision.

                  ASSIGNMENTS OF ERROR
   Julian asserts the juvenile court erred in (1) failing to estab-
lish by clear and convincing evidence that the children were
subjected to aggravated circumstances as set out in Neb. Rev.
Stat. § 43-292(9) (Cum. Supp. 2012), (2) permitting the State
to file first supplemental juvenile court petitions in the cases
involving Adriana and Marciano after the State rested its case
during trial and after the court adjourned the trial and prior to
the issuance of the court’s order ruling on the merits of the
second amended motions to terminate parental rights, and (3)
finding that the State had established by clear and convincing
evidence that termination of Julian’s parental rights was in the
best interests of the children.

                   STANDARD OF REVIEW
   [1,2] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings. See In re Interest of Angelica L. &
Daniel L., 277 Neb. 984, 767 N.W.2d 74 (2009). However,
when the evidence is in conflict, an appellate court may con-
sider and give weight to the fact that the trial court observed
the witnesses and accepted one version of the facts over the
other. Id.
   [3] When an appellate court reviews questions of law, it
resolves the questions independently of the lower court’s con-
clusions. In re Interest of Destiny A. et al., 274 Neb. 713, 742
N.W.2d 758 (2007).

                         ANALYSIS
Grounds for Termination.
   [4] The bases for termination of parental rights are codified
in § 43-292. Section 43-292 provides 11 separate conditions,
any one of which can serve as the basis for the termination of
parental rights when coupled with evidence that termination is
   Decisions of the Nebraska Court of Appeals
658	20 NEBRASKA APPELLATE REPORTS



 in the best interests of the child. In re Interest of Sir Messiah T.
 et al., 279 Neb. 900, 782 N.W.2d 320 (2010).
     [5] In its order terminating Julian’s parental rights, the
 juvenile court found by clear and convincing evidence that the
 minor children are within the meaning of § 43-292(9) and that
 it is in the children’s best interests that Julian’s parental rights
 be terminated. Section 43-292(9) allows for terminating paren-
 tal rights when “[t]he parent of the juvenile has subjected the
 juvenile or another minor child to aggravated circumstances,
 including, but not limited to, abandonment, torture, chronic
 abuse, or sexual abuse.”
     [6-8] The term “aggravated circumstances” embodies the
 concept that the nature of the abuse or neglect must have
 been so severe or repetitive that to attempt reunification
 would jeopardize and compromise the safety of the child and
 would place the child in a position of unreasonable risk to be
­reabused. See In re Interest of Jac’Quez N., 266 Neb. 782, 669
 N.W.2d 429 (2003). While aggravated circumstances must be
 determined on a case-by-case basis, where the circumstances
 created by the parent’s conduct create an unacceptably high
 risk to the health, safety, and welfare of the child, they are
 aggravated to the extent that reasonable efforts of reunifica-
 tion may be bypassed. Id. Courts may also consider whether
 the offer or receipt of services would correct the conditions
 that led to the abuse or neglect of a child within a reasonable
 time. Id.
     While aggravated circumstances have not yet been found in
 a situation like the present case, we conclude on our de novo
 review that the evidence clearly and convincingly establishes
 the children were subject to chronic abuse in the form of
 repeated exposure to domestic violence.
     The record sets out the violent history of Julian and
 Peggy’s relationship, with many incidents occurring in the
 presence of their children. Townsend and Dr. Hutt testified
 that this repeated exposure to violence has caused psychologi-
 cal damage to the children, particularly Phillip and Angelina,
 and that returning them to the same environment would cause
 further damage. Even though there was no evidence that
        Decisions  of the Nebraska Court of Appeals
	             IN RE INTEREST OF ANGELINA G. ET AL.	659
	                      Cite as 20 Neb. App. 646

Adriana and Marciano have been as negatively impacted by
the exposure to violence, § 43-292(9) allows for termination
of parental rights if the juvenile or another minor child has
been subjected to aggravated circumstances. Thus, the evi-
dence as to the trauma sustained by Phillip and Angelina is
sufficient to terminate Julian’s parental rights to Adriana and
Marciano as well.
   We find it compelling that Julian blamed Phillip and
Angelina for DHHS’ current involvement with the family and
refused to acknowledge any abnormality or problems in his
relationship with Peggy. Because Julian indicated he would not
accept services offered by DHHS, we cannot find that the con-
ditions which led to the chronic abuse would be corrected in a
reasonable amount of time, particularly in light of the fact that
the family previously received DHHS services for 89 months
and made very little progress in that time.
   We also cannot find that the current conditions would be
corrected based on Peggy’s testimony that she ended her rela-
tionship with Julian and will not return to him. The history of
the relationship is compelling, especially Peggy’s history of
ending the relationship, obtaining a protection order, and then
returning to Julian and moving to vacate the order.
   Our de novo review of the record shows that grounds for
termination of Julian’s parental rights under § 43-292(9) were
proved by clear and convincing evidence. Once a statutory
basis for termination has been proved, the next inquiry is
whether termination is in the children’s best interests.

Best Interests.
   [9-12] Section 43-292 requires that parental rights can be
terminated only when the court finds that termination is in
the child’s best interests. A termination of parental rights is a
final and complete severance of the child from the parent and
removes the entire bundle of parental rights. See In re Interest
of Crystal C., 12 Neb. App. 458, 676 N.W.2d 378 (2004).
Therefore, given such severe and final consequences, paren-
tal rights should be terminated only “‘[i]n the absence of any
reasonable alternative and as the last resort . . . .’” See In re
   Decisions of the Nebraska Court of Appeals
660	20 NEBRASKA APPELLATE REPORTS



Interest of Kantril P. & Chenelle P., 257 Neb. 450, 467, 598
N.W.2d 729, 741 (1999). However,
        [w]here a parent is unable or unwilling to rehabilitate
        himself or herself within a reasonable time, the best inter-
        ests of the child require termination of the parental rights.
        In re Interest of Andrew M. et al., 11 Neb. App. 80, 643
        N.W.2d 401 (2002). Children cannot, and should not, be
        suspended in foster care or be made to await uncertain
        parental maturity. In re Interest of Phyllisa B., 265 Neb.
        53, 654 N.W.2d 738 (2002).
In re Interest of Stacey D. & Shannon D., 12 Neb. App. 707,
717, 684 N.W.2d 594, 602 (2004).
    The evidence reveals the children were initially placed in
the custody of DHHS in 2001 due to domestic violence occur-
ring in front of the children. Despite numerous services offered
to Julian and Peggy from 2001 to 2008, the family made very
little progress and Julian and Peggy’s relationship remained
virtually unchanged. The children were placed in DHHS’ cus-
tody again, resulting in the present case after another incident
of violence in their presence.
    Townsend opined that terminating Julian’s parental rights
would be in the best interests of the children because the
children have already been psychologically traumatized by
the repeated exposure to domestic violence and returning
them to the same environment would continue to damage
them and potentially continue the cycle of violence with them
as either abusers or victims. Batt also opined that terminat-
ing Julian’s parental rights would be in the children’s best
interests because Julian and Peggy continue to have a very
violent relationship, the children are fearful of their par-
ents, and the family made very little progress during DHHS’
prior involvement.
    Additionally, Julian and Peggy blame Phillip and Angelina
for DHHS’ current involvement and deny any wrongdoing.
They both indicated they were not willing to participate in
serv­ces provided by DHHS because they had already done so
      i
and did not understand why they would have to do so again.
         Decisions  of the Nebraska Court of Appeals
	              IN RE INTEREST OF ANGELINA G. ET AL.	661
	                       Cite as 20 Neb. App. 646

  The evidence is clear that it is in the best interests of the
children that Julian’s parental rights be terminated.
Supplemental Juvenile Petitions.
   Julian asserts the juvenile court erred in allowing the State
to file first supplemental juvenile court petitions as to Adriana
and Marciano after the State rested at trial. The State argues
Julian lacks standing to challenge the supplemental petitions.
We agree.
   [13-15] Standing is the legal or equitable right, title, or inter-
est in the subject matter of the controversy. County of Sarpy
v. City of Gretna, 267 Neb. 943, 678 N.W.2d 740 (2004). The
purpose of an inquiry as to standing is to determine whether
one has a legally protectable interest or right in the controversy
that would benefit by the relief to be granted. Id. In order to
have standing, a litigant must assert the litigant’s own legal
rights and interests and cannot rest his or her claim on the legal
rights or interests of third parties. Id.
   In the present case, the State made an offer to both Julian
and Peggy to dismiss the second amended motions to termi-
nate parental rights to Adriana and Marciano and file a “fault
petition” for each under § 43-247(3)(a) instead. Peggy agreed,
but Julian did not. Thus, the State proceeded with its motions
to terminate Julian’s parental rights as to all of the children.
Julian was not affected or prejudiced by the State’s agreement
with Peggy. Therefore, Julian lacks standing on appeal to chal-
lenge the State’s supplemental petitions.
                       CONCLUSION
  For the reasons stated above, we affirm the juvenile court’s
order terminating Julian’s parental rights to Phillip, Angelina,
Adriana, and Marciano.
                                                     Affirmed.